In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-19-00118-CV


                                     PDG, INC., APPELLANT

                                                   V.

                             ABILENE VILLAGE, LLC, APPELLEE

                             On Appeal from the 42nd District Court1
                                      Taylor County, Texas
                   Trial Court No. 50228-A, Honorable James Eidson, Presiding

                                          August 20, 2019

                                 MEMORANDUM OPINION
                        Before CAMPBELL and PIRTLE and PARKER, JJ.


        Appellant, PDG, Inc., appeals a no-answer default judgment granted in favor of

appellee, Abilene Village, LLC. Appellant’s brief was originally due June 10, 2019. We

granted appellant two extensions to file a brief, until July 24, 2019. By letter of July 31,

2019, we notified appellant that the brief was overdue and that the appeal was subject to

dismissal for want of prosecution if a brief was not received by August 12. On July 31,



        1
       This appeal was transferred to this Court from the Eleventh Court of Appeals by order of the Texas
Supreme Court. TEX. GOV’T CODE ANN. § 73.001 (West 2013).
2019, appellee also filed a motion to dismiss the appeal for want of prosecution due to

appellant’s failure to file a brief. To date, appellant has not filed a brief, responded to

appellee’s motion to dismiss, or had any further communication with this Court.


       Accordingly, we grant appellee’s motion to dismiss and dismiss the appeal for want

of prosecution. TEX. R. APP. P. 38.8(a)(1); 42.3(b).


                                                        Per Curiam




                                             2